Citation Nr: 0212398	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  94-28 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for hepatitis, claimed 
as types A, B, C and D.  

2. Entitlement to service connection for a gallbladder 
disorder.  

3. Entitlement to service connection for a bowel disorder.  

4. Entitlement to service connection for a kidney disorder.  


REPRESENTATION

Appellant represented by:	Russ Juckett, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant had active military service from January 1970 
to June 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In that determination, the RO denied the claims 
of service connection for hepatitis, a gallbladder disorder, 
a bowel disorder and a kidney disorder.  The appellant 
disagreed with these decisions, but the RO only developed for 
appellate review the claim of service connection for 
hepatitis.  The Board reviewed the case in August 1996, 
remanding the hepatitis claim and noting that the appellant 
had also filed a notice of disagreement with the gall 
bladder, bowel, and kidney claims.  The RO subsequently 
issued a statement of the case concerning these claims in 
December 1999 and the appellant filed a timely substantive 
appeal.  

The Board, in the August 1996 remand, also instructed the RO 
to develop the issue of service connection for alcohol and 
drug abuse as secondary to the appellant's service-connected 
post-traumatic stress disorder (PTSD).  The record does not 
reflect, though, that the RO has taken any action along these 
lines.  That issue is again referred to the RO for 
appropriate action.

The case was previously before the Board in March 2001, when 
it was remanded for consideration of the Veterans Claims 
Assistance Act of 2000 (herein "VCAA").  
In a June 2002 letter, the RO notified the veteran of the 
evidence necessary to substantiate the claim, the evidence 
which had been received, and the evidence to be provided by 
the claimant.  As the requested development has been 
completed, the Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have hepatitis, type A, B, C or D, 
as the result of disease or injury during service or as a 
result of a service-connected disability.

3.  The veteran does not have a gallbladder disorder as the 
result of disease or injury during service or as a result of 
a service-connected disability.

4.  The veteran does not have a bowel disorder as the result 
of disease or injury during service or as a result of a 
service-connected disability.  

5.  The veteran does not have a kidney disorder as the result 
of disease or injury during service or as a result of a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Hepatitis, claimed as types A, B, C or D, was not 
incurred in or aggravated by active military service and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.310(a) (2001).  

2.  A gallbladder disorder was not incurred in or aggravated 
by active military service and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(2001).  

3.  A bowel disorder was not incurred in or aggravated by 
active military service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(2001).  

4.  A kidney disorder was not incurred in or aggravated by 
active military service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA became law while this claim was pending.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Further, implementing regulations have been published.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, supplemental 
statement of the case, and the June 2002 letter, notified the 
veteran and his representative of the evidence necessary to 
substantiate the claim, the evidence which had been received, 
and the evidence to be provided by the claimant.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 (2002).  
VA has obtained all necessary evidence, including medical 
opinions.  The veteran is not required to submit any 
additional evidence.  Compare Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  Social Security Administration 
(SSA) records have been obtained.  The service medical 
records are in the claims folder.  VA records have been 
obtained.  The veteran has been examined by VA and a medical 
opinion rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Primary or Direct Service connection is granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(16), 1110 
(West 1991).  Analysis of this provision discloses that there 
are three essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(a)).  

Secondary service connection may also be granted for a 
disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  In this case, the only disabilities for which 
service connection has been established are PTSD, rated as 
100 percent disabling and bilateral hearing loss, rated as 0 
percent disabling (noncompensable).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Thus, 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran claims that he has hepatitis, types A, B, C and 
D, as a result of stepping on a pungee stick in Vietnam.  
That would be a claim of direct service connection.  He 
further claims that the hepatitis was aggravated by 
medication, specifically Tegretol, used to treat his service-
connected PTSD.  Under Allen, even if the hepatitis was not 
service-connected, benefits could be granted for any 
increased disability due to the treatment for service-
connected PTSD.  He asserts that the hepatitis caused 
gallbladder, bowel, kidney disorders.  If the hepatitis is 
service-connected, the secondary disorders would also be 
service-connected.  

In weighing these claims, the entire evidence of record has 
been reviewed.  It consists of a few private medical reports 
and a large number of VA hospital and outpatient treatment 
records, as well as, VA examination reports.  Since most of 
these deal with the service-connected PTSD and other 
disorders, only those portions of the records relevant to the 
current claims will be discussed.  The record also contains 
the veteran's sworn testimony at a hearing.  This has been 
considered; however, as a lay witness, the veteran does not 
have the training and experience to provide competent 
testimony on medical questions, such as diagnosis or 
etiology.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Primary service connection for Hepatitis  Turning first to 
the claim that the veteran developed hepatitis as the result 
of stepping on a pungee stick, we note that as a lay witness, 
he is capable of stating that he was injured.  66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
3.159(a)(2)).  See Layno v. Brown, 6 Vet. App. 465, 469, 470 
(1994).  However, this claim of injury must be weighed 
against all evidence.  The service medical records do not 
document any injury in service.  When examined for separation 
from service, in May 1971, the veteran's feet were normal.  
Thereafter, many years passed without complaint or 
documentation of injury; which is evidence against the claim.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Moreover, none of the examiners have identified scars or 
other wound residuals.  The preponderance of evidence on this 
point establishes that the veteran did not sustain the 
claimed injury in service.

Turning to whether hepatitis began in service, the veteran is 
not competent to diagnose a disease.  The opinion of a 
trained medical professional is required.  66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
3.159(a)(1)).  See also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Further, the veteran is not competent to report 
that hepatitis was diagnosed in service.  See Warren v. 
Brown, 6 Vet App 4 (1993).  There is no competent evidence of 
hepatitis in service.  On examination for separation from 
service, a doctor reported the veteran's abdomen and viscera 
were normal.  This medical opinion is competent evidence 
against incurrence in service.  Thereafter, many years passed 
without complaint or documentation of hepatitis, which is 
further evidence against incurrence in service.  See Maxson, 
at 1333.  There is no evidence from a competent medical 
source that the veteran incurred hepatitis in service.  VA 
did obtain a medical opinion on this point, but it was 
against the claim.  An August 1998 opinion was that any 
current hepatitis was most likely due to his tattoos.  On 
this point, the preponderance of evidence establishes that 
hepatitis was not incurred in service.

Service connection requires a nexus or connection relating 
the current disability to the disease or injury during 
service.  In this case, there is no evidence of a connection.  
As noted above, findings on separation examination were 
normal and many years passed without competent documentation 
of continuing symptomatology.  38 C.F.R. § 3.303(b).  See 
Maxson, at 1333.  There is no evidence from a competent 
source relating the veteran's current hepatitis to service.  
Rather, medical opinion as to etiology relates any hepatitis 
to the veteran's tattoos.  Thus, the preponderance of 
evidence establishes that there is no connection between the 
veteran's current hepatitis and disease or injury in service.  

As the preponderance of evidence establishes that hepatitis 
or a relevant injury were not incurred in service and that 
there is no connection between service and a current 
disability, the Board must find that the preponderance of 
evidence is against direct service connection for hepatitis.

Secondary service connection for Hepatitis  The veteran has 
also argued that hepatitis was reactivated by medication, 
specifically Tegretol, for his PTSD.  Under Allen, even if 
hepatitis was not connected to service, benefits could be 
paid for any part of the disease manifestations which were 
due to a service-connected disability or treatment of the 
service-connected disability.  So, the question here is did 
the PTSD medication, specifically Tegretol, increase the 
underlying severity of the hepatitis.  The preponderance of 
the evidence shows that the answer is no.  

Initially, there is no dispute as to the use of Tegretol, the 
veteran testified of its brief use during a 1987 
hospitalization and the records confirm a brief use was 
actually during a 1988 hospitalization.  The veteran has also 
testified of use of the medication in 1991, beginning during 
hospitalization and continuing on an outpatient basis.  This 
is in agreement with the records.  There is no claim or 
evidence that Tegretol was used after that time.  

As a lay witness, the veteran does not have the experience or 
training to present competent evidence on a medical question.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1995).  The 
impact of a medication presents a medical question requiring 
an opinion from a trained medical professional.  66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
3.159(a)(1)).  See also Grottveit, at 93 (1993).  

The strongest support for the claim comes from a September 
1995 VA examination report which notes, "Possible 
exacerbation of underlying hepatic disease by Tegretol 
therapy."  This is not really supporting evidence, because a 
mere possibility is not enough to establish that, as likely 
as not, there is a connection.  See Tirpak v. Derwinski, 
2 Vet. App. 609 (1992); Sacks v. West, 11 Vet. App. 314, 316-
17 (1998).  Further, an exacerbation need not be a chronic 
increase in the base level of pathology.  VA did its duty to 
develop the claim in light of this possibility and obtained 
more specific opinions.

The rest of the evidence is against the claim.  In the same 
September 1995 VA examination report which acknowledged a 
possibility that there was an exacerbation due to Tegretol, 
the doctor noted that the veteran had a history of alcohol 
abuse and fatty liver documented by ultrasound in 1992, 
consistent with cirrhosis.  There was a probable decreased 
hepatic metabolism of drugs secondary to hepatitis C, chronic 
infection, and liver dysfunction, most likely due to 
hepatitis and alcohol abuse.  Thus, in the doctor's opinion, 
while Tegretol was a possible factor, the most probable 
culprit in the veteran's liver disease was the hepatitis and 
alcohol abuse.

In January 1997, another VA physician examined the veteran 
and specifically addressed the medication question.  After 
reviewing the chart, the doctor reported that the hepatitis 
related enzyme rise was mild and it was unlikely that the 
psychotropic drugs (for PTSD) were the etiology of the 
veteran's hepatitis.  It was also unlikely for the same 
reason that there was any particular aggravation of hepatitis 
by those drugs.

The August 1998 VA examination also resulted in an opinion 
against the claim.  The physician noted that none of the drug 
therapies the veteran used predisposed him to hepatitis.  It 
was, in the doctor's opinion, more probable than not that a 
positive hepatitis serology was more likely due to his 
tattoos and not due to his psychotropic medications.  The 
doctor noted that there was no clear history of hepatitis and 
liver function tests had only been marginally elevated.

The VA treatment records are also against the claim.  They 
show liver function tests have fluctuated, but there is no 
increased abnormality:

				SGOT			SGPT
				Normal < 23		Normal < 25
11/16/87			27 H			  44 H
1/21/88			77 H			141 H
1/11/89			18			  23

The clinical records show Tegretol was begun on January 22, 
1988, increased on January 25, 1988, and discontinued on 
February 1, 1988.  Thus, there were elevated liver function 
tests before Tegretol and normal results after.  

The veteran was hospitalized for PTSD from June to July 1991.  
Liver function test results were: 

				SGOT			SGPT
				Normal < 36		Normal < 40
07/01/91			37 H			52 H
07/08/91			24			36

The clinical records show that Tegretol was begun on July 2, 
1991, and last refilled in October 1991.  Thus liver function 
tests were elevated before Tegretol and normal during its 
use.  Afterwards, there were fluctuating liver function 
results.  

				SGOT			SGPT
				Normal < 36		Normal < 40
07/07/93			40 H			63 H
07/18/94			26			44 H
12/27/94			60 H 			104 H
12/30/94			32
01/03/95			48 H			85 H

The most recent VA examination and opinion considered the 
liver function tests results, including:

				SGOT			SGPT
				Normal < 37		Normal < 40
07/18/94			26			44 H
12/27/94			60 H			104 H
12/30/94			32
09/01/95			50 H			65 H
09/11/96			51 H			95 H
08/27/98			25			44 H

It is noteworthy that, while there have been fluctuations, 
the current findings are very similar to those of 1987, 
before the use of Tegretol.  The doctor considered these 
records in concluding, for the August 1998 VA examination, 
that it was more probable than not that the hepatitis was due 
to the veteran's tattoos than his psychotropic medication.  

Since the only competent supporting evidence merely raises a 
possibility of exacerbation and there are several medical 
opinions that the medication would not aggravate the 
hepatitis, and those opinions are backed up by laboratory 
studies, the clear preponderance of evidence establishes that 
the use of medication for PTSD, particularly Tegretol, did 
not result in aggravation of the hepatitis.  Thus, service 
connection on a secondary basis must also be denied.  

Gallbladder disorder, bowel disorder and kidney disorder  
There is no claim of direct service connection for these 
disorders.  Nevertheless, the Board has reviewed the record.  
There is no evidence of pertinent disease or injury in 
service.  There is no opinion evidence from a competent 
medical source which links these claimed disorders to 
service.  On the other hand, there is competent evidence 
against direct service connection.  The veteran's abdomen and 
viscera were normal on examination for separation from 
service in May 1971.  Following service, many years passed 
without any competent evidence of a continuity of symptoms.  
See Maxson, at 1333.  Thus, the preponderance of evidence is 
against direct service connection for a gallbladder disorder, 
bowel disorder or kidney disorder.  

The veteran claims that these disorders are secondary to his 
hepatitis.  As the hepatitis is not service-connected, the 
claim that gallbladder, bowel ad kidney disorders are 
secondary to hepatitis does not raise a claim of service 
connection under the applicable law and regulations. 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for hepatitis, claimed as types A, B, C 
and D, is denied.  Service connection for a gallbladder 
disorder is denied.  Service connection for a bowel disorder 
is denied.  Service connection for a kidney disorder is 
denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.




 


